Lorain App. No. 95CA006158. This cause is pending before the court as an appeal from the Court of Appeals for Lorain County. Upon consideration of appellant’s motion to supplement the record with the physical trial exhibits,
IT IS ORDERED by the court that the motion to supplement the record be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the Clerk of the Court of Appeals for Lorain County should transmit all portions of the record that have not previously been transmitted to the Clerk of the Supreme Court within twenty days of the date of this entry.